DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   THE ESTATE OF SAMUEL I. ROIG, by and through its Personal
 Representative GAIL OLIVERA, GAIL OLIVERA, an individual, KYLE
         ROIG, an individual, and SAM ROIG, an individual,
                             Appellants,

                                     v.

     UNITED PARCEL SERVICE, INC., a business entity, THOMAS
     O’MALLEY, an individual and JUAN VICENTE, an individual,
                             Appellees.

                               No. 4D19-1118

                               [June 10, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 18-006195
(21).

   Chris Kleppin and Chelsea A. Lewis of The Kleppin Firm, P.A.,
Plantation, and Robert A. Rosenberg of the Law Offices of Robert A.
Rosenberg, Coral Springs, for appellants.

    Patrick Martin and Jay A. Yagoda of Greenberg Traurig, P.A., Miami,
for appellees.

PER CURIAM.

  Affirmed. See Preston v. Allstate Ins. Co., 627 So. 2d 1322 (Fla. 3d DCA
1993).

GROSS, KUNTZ, JJ., and CURLEY, JOSEPH, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.